Title: Theodore Sedgwick, Jr. to James Madison, 27 January 1831
From: Sedgwick, Theodore Jr.
To: Madison, James


                        
                            
                                Sir
                            
                            
                                
                                    Stockbridge.
                                
                                 Mass. 27. Jan. 1831.
                            
                        
                        
                        In collecting materials which may be hereafter used as the ground work of a Memoir of the late Governor
                            William Livingston of New Jersey, my great-grandfather, there is a portion of his Life in relation to which his papers
                            afford me no information—& this information I think it possible you may have it in your power to give me. I refer
                            to the Convention held at Philadelphia in 1787, of which he was a Member.
                        I should very much desire to avoid making any inquiries, the answers to which might anticipate or interfere
                            with the design generally attributed to you of publishing a full account of the proceedings of that Body. But I can only
                            put the questions which occur to me, & leave it to your better Judgment to determine whether they do so. Did Mr.
                            L—take an active part in the Debates & was he Considered as having a leaning toward the federal party &
                            principles?
                        These, Sir, are all the queries which I think myself at liberty to put (if indeed this, be true even of
                            these) but I should consider myself under great obligations for any further information it may be in your power to give
                            me. It is with great reluctance, Sir, that I take the liberty of making these demands upon your time, nor should I do it
                            except in the hope that you will without hesitation, exercise your own discretion as to the expediency or convenience of
                            complying with my request. I have the honor to be, Sir, with the highest respect Your most, obedient humble servant
                        
                        
                            
                                Theodore Sedgwick Jr.
                            
                        
                    